UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 2) Annual Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the fiscal year endedFebruary 28, 2010 Commission file number 0-28839 AUDIOVOX CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-1964841 (IRS Employer Identification No.) 180 Marcus Blvd., Hauppauge, New York (Address of principal executive offices) (Zip Code) (631)231-7750 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class: Name of Each Exchange on which Registered ClassA Common Stock $.01 par value The Nasdaq Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x 1 Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in rule 12b-2 of the Act). YesoNox The aggregate market value of the common stock held by non-affiliates of the Registrant was $130,562,331 (based upon closing price on the Nasdaq Stock Market on August 31, 2009). The number of shares outstanding of each of the registrant's classes of common stock, as of May 14, 2010 was: Class Outstanding ClassA common stock $.01 par value ClassB common stock $.01 par value DOCUMENTS INCORPORATED BY REFERENCE PartIII -(Items 10, 11, 12, 13 and 14) Proxy Statement for Annual Meeting of Stockholders to be filed on or before June 28, 2010. 2 EXPLANATORY NOTE Audiovox Corporation (the “Company”) hereby amends its Annual Report on Form 10-K for the year ended February 28, 2010, filed with the Securities and Exchange Commission on May 14, 2010, as amended on June 7, 2010, for the sole purpose of including the information in Part II Items 10 and 11 required by Items 401 and 402(c)(2)(vi) and k(2)(iv) and 402(d)(2)(iii) of Regulation S-K with respect to our executive officers and plan-based awards, respectively. This amendment does not reflect events occurring after the original filing of the Annual Report on Form 10-K, or modify or update those disclosures as presented in the Company’s Form 10-K except to the extent set forth herein. 3 Part III Item 10 – Directors, Executive Officers and Corporate Governance “Executive Officers of the Registrant” The following is a list of our executive officers as of February 28, 2010: Name Age Date First Elected Officer Present Title Patrick M. Lavelle 58 President and Chief Executive Officer Charles M. Stoehr 63 Senior Vice President and Chief Financial Officer Thomas Malone 55 Senior Vice President of Sales C. David Geise 59 Senior Vice President of Sales Loriann Shelton 53 Senior Vice President of Accounting and Credit Chris Lis Johnson 58 Vice President of Employee Programs and Corporate Secretary Mr. Patrick M. Lavelle was elected President and Chief Executive Officer of Audiovox Corporation in May 2005.From 1991 to 2005, Mr. Lavelle was Senior Vice President of Audiovox Corporation.From 1980 to 1991, Mr. Lavelle held the position of Vice President of Audiovox Corporation.In 1993, Mr. Lavelle was elected to the Board of Directors and serves as a Director of most of Audiovox’s operating subsidiaries. Mr. Charles M. Stoehr has been the Chief Financial Officer of Audiovox Corporation since 1979.In 1990, he was elected Senior Vice President of Audiovox Corporation.Mr. Stoehr was elected to the Board of Directors in 1987 and serves as a Director of most of Audiovox Corporation’s operating subsidiaries. Mr. Thomas Malone has held the position of Senior Vice President of Sales of Audiovox Corporation from 2006 – present.In 2007, Mr. Malone was appointed President of Audiovox Electronics Corporation (a subsidiary of Audiovox Corporation).From 1986 to 2006, Mr. Malone was Vice President of Sales for Audiovox Electronics Corporation. Mr. David Geise has been President of Audiovox Accessories, Corp. (a subsidiary of Audiovox Corporation) and a Senior Vice President of Audiovox Corporation since 2007.From 1998 – 2006, Mr. Geise held numerous executive positions with Thomson Consumer Electronics.From 2001 – 2006, Mr. Geise was Vice President and General Manager Thomson Accessories World-Wide.In 2006, Mr. Geise also held the position of Vice President of International Business Americas. Ms. Loriann Shelton has held the position of Senior Vice President of Accounting and Credit of Audiovox Corporation from 2006 – present.During this period, she has been Chief Financial Officer of Audiovox Electronics Corporation (a subsidiary of Audiovox Corporation).From 1994 – 2006, Ms. Shelton was Vice President of Finance and Controller for Audiovox Electronics Corporation. Ms. Chris Lis Johnson has held the position of Corporate Secretary of Audiovox Corporation since 1980.She has been Vice President of Audiovox Corporation since 1986.From 2006 to present, she has been Vice President of Employee Programs.From 1994 to 2006, she was Vice President of Systems Management. Under the Company’s By-Laws, the officers of the corporation hold office until their respective successors are chosen and qualified or until they have resigned, retired or been removed by the affirmative vote of a majority of the Board of Directors.There are no family relationships between any of the executive officers, and there is no arrangement or understanding between any executive officer and any other person pursuant to which the executive officer was elected. 4 Item 11 – Executive Compensation Compensation of Directors Currently, our non-management directors receive an annual retainer of $25,000, plus $1,500 per meeting attended and $1,000 for compensation committee meetings attended ($2,500 for the chair of the audit committee for in-person meetings of the audit committee). If the non-management director attends a meeting via telephone, the fee is $500 per meeting for the board and compensation committee and $1,500 for the audit committee. Chairs of each of the audit and compensation committees also receive an additional $15,000 and $10,000 per year, respectively. On July23, 2009, Philip Christopher was granted non-qualified stock options relating to 20,000shares of common stock at an exercise price of $7.48. These options vested one-half on August31, 2009 and one-half on November30, 2009 and expire two years from the vesting date. On September14, 2009, Philip Christopher and each of Messrs.Kreuch, Lesser and McManus were granted non-qualified stock options relating to 5,000 and 15,000shares, respectively of common stock at an exercise price of $6.37 per share, which was equal to or greater than the market price on the date of the grant. These options vest one-half on November30, 2009 and one-half on November30, 2010 and expire three years from the date of vesting. The following table discloses the cash, stock option awards, and other compensation earned, paid, or awarded to each of the Company’s directors during the fiscal year ended February28, 2010. Director Compensation Table Change in Pension Value and Fees Nonqualified Earned or Non-Equity Deferred Paid in Stock Option Incentive Plan Compensation All Other Cash Awards Awards Compensation Earnings Compensation Total Name ($) (1) Paul C. Kreuch $ $
